Order entered October 29, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01418-CR

                       ELIZABETH DENISE ESCALONA, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 292nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F-1159638-V

                                            ORDER
       The State’s brief in this case was due to this Court on June 16, 2013. The State had

previously requested and received an extension of time to file this brief, yet this Court heard

nothing from the State for almost four months after this extended due date. The State’s silence

causes concern. Moreover, the State has failed to indicate in its motion that it conferred, or made

a reasonable attempt to confer, with appellant about the merits of this motion.    TEX. R. APP.

P. 10.1. Nevertheless, in the interest of justice, the Court GRANTS the State’s motion to accept

brief tendered.


                                                      /s/    DOUGLAS S. LANG
                                                             JUSTICE